Title: From Benjamin Franklin to Thomas Cushing, 2 June 1773
From: Franklin, Benjamin
To: Cushing, Thomas


Sir,
London, June 2. 1773.
Since my last, which was of the 6th past, I have been honour’d with yours of March 6. and 24. inclosing a Petition to the King, and a Letter to Lord Dartmouth. On considering the whole, I concluded that a longer Delay of presenting the first Petition and Remonstrance was not likely to answer any good Purpose, and therefore immediately waited on Lord Dartmouth, and deliver’d to him the Letter, and the second Petition, at the same time redelivering the first, and press’d his Lordship to present them to his Majesty, which he promised to do. Enclos’d I send you the Answer I have just received from him, this Day’s Pacquet, (the Mail for which is to be made up and dispatch’d in a few Hours) being the earliest Opportunity, as the Ships for Boston do not sail till the Beginning of next Week. By one of them I shall send a Copy with what Observations occur to me on the Occasion, which the Time will not now permit me to write. In the mean while I would just beg leave to say, that I hope the House will come to no hasty Resolves upon it. The longer they deliberate, the more maturely they consider, the greater Weight will attend their Resolutions. With great Respect, I am, &c.
